EXHIBIT 10.19
JOINT VENTURE AGREEMENT
THIS AGREEMENT is signed on January 13, 2010, effective as of January 13, 2010,
between TASER International, Inc., a Delaware corporation (“TASER”), William D.
Kennedy, an individual (“Kennedy”), WDK Enterprises, LLC, an Arizona limited
liability company (“WDK”) and RouteCloud, LLC, an Arizona limited liability
company (“RouteCloud”) (the foregoing sometimes collectively referred to as the
“Parties” and individually as a “Party”).
WITNESSETH:
WHEREAS, TASER and RouteCloud (each a “Venturer” and collectively, the
“Venturers”) desire to form joint venture business entity, but not constituting
a partnership as defined in the Arizona Revised Uniform Partnership Act, for the
purpose of developing, marketing, selling and supporting the Protector Platform
as well as the issuance of warrants for RouteCloud equity interests to TASER.;
and
WHEREAS Kennedy and WDK have agreed to become parties to this Agreement for the
purposes and subject to the terms, conditions and limitations set forth herein,
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Parties hereby agree as follows:
ARTICLE I
1.01 Formation of Joint Venture. The Venturers hereby form and establish a joint
venture (the ‘Venture”) under the terms and provisions of this Agreement, and
the rights and liabilities of the Venturers shall be as provided in this
Agreement, except as herein otherwise expressly provided. William Daniel Kennedy
shall be designated as The Manager.
1.02 Name of the Venture. The name of the Venture shall be “TASER Protector
Group”, or such other name as the Venturers from time to time may designate. The
Venturers shall cause to be filed, on behalf of the Venture, such partnership or
assumed or fictitious name certificate or certificates as may from time to time
be required by law.
1.03 Business of the Venture. The business of the Venture is to exclusively
develop, market, sell and support the Protector Platform and other mutually
agreed to applications and services (collectively, “Joint Venture Products”).
Protector Platform is defined as the Mobile Protector, Driver Protector and at
TASER’s option Evidence Mobile voice and data applications and other mutually
agreed to applications and services. In furtherance of its business, the Venture
shall have and may exercise all the powers now or hereafter conferred by the
laws of the State of Arizona, and shall do any and all things related or
incidental to its business as fully as natural persons might or could do under
the laws of said state. The Venture shall engage in no other business.

          Joint Venture Agreement     CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



1.04 Place of Business of the Venture. The principal place of business of the
Venture shall be located at 17800 North 85 Street, Scottsdale, AZ 85255. The
Manager may, at any time and from time to time, change the location of the
Venture’s principal place of business, upon written notice of such change to the
Venturers, and may establish such additional place or places of business of the
Venture as The Manager may from time to time determine.
1.05 Duration of the Venture. The Venture shall commence upon the date of
execution of this Agreement, and shall continue until its termination.
1.06 Parties’ Names and Addresses. The names and addresses of the Parties are:
TASER International, Inc.
17800 North 85th Street
Scottsdale, AZ 85255
Wm. Daniel Kennedy
17767 N. Perimeter Dr, Ste B103
Scottsdale, AZ 85255
WDK Enterprises, LLC
17767 N. Perimeter Dr, Ste B103
Scottsdale, AZ 85255
RouteCloud, LLC
17767 N. Perimeter Dr, Ste B103
Scottsdale, AZ 85255
1.07 Management of Joint Venture. The day-to-day operations of the Joint Venture
will be overseen and managed by The Manager. Kennedy, in his capacity as an
independent contractor, shall be and is hereby engaged as The Manager. The terms
of the Manager’s engagement and the scope of his authority may, at the option of
the Joint Venture and the Manager be set forth in a formal management consulting
agreement (“Management Agreement.”) Except to the extent set forth in a
Management Agreement, the Manager will receive no compensation for his services
as such.
1.08 Filing of Certificates. The Manager shall file and publish all such
certificates, notices, statements or other instruments required by law for the
formation and operation of a joint venture in all jurisdictions where the
Venture may elect to do business.
ARTICLE II
2.01 Protector Platform Technology Definition. Protector Platform Technology is
defined as all object and source code, documentation and other IP to
successfully operate any solution within the Venture including call routing,
recording, SMS routing, phone applications and related technology.

          Joint Venture Agreement   Page 2 of 12   CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



2.02 Assignment of Protector Platform Technology. WDK and Kennedy represent and
warrant that they have transferred and assigned to RouteCloud all right, title
and interest to the Protector Platform Technology, including all intellectual
property, developed by Kennedy and WDK and all applications of RouteCloud
Technology, now and in the future, including, but not limited to the Protector
Platform and Evidence Mobile phone applications. All future development of
Protector Platform and Evidence Mobile phone applications shall be done through
the RouteCloud entity, including all employee and consulting contracts with
intellectual property assignments to RouteCloud.
2.03 Joint Ownership of Protector Platform Technology: RouteCloud hereby grants
joint and independent right, title and interest, including without limitation
all copyrights, in the Protector Platform Technology including the Enhanced
Protector Platform to TASER. RouteCloud shall make available to TASER an
electronic copy of the source code repository of the Protector Platform during
the term of this Agreement. TASER shall have the right to modify, use, license,
distribute, copy, display and maintain the Protector Platform Technology only
for the purposes of the Joint Venture defined in this Agreement.
Enhancements: Any modification, update, correction, upgrade, enhancement and
development made by or for TASER to the Protector Platform (“Enhanced Protector
Platform”) during the term of this Agreement shall be jointly owned by
RouteCloud and TASER and subject to the rights granted by, and restrictions of,
this Agreement. TASER agrees to transfer to RouteCloud a copy of Enhanced
Protector Platform, including related documentation and materials, as of the
date of termination of this Agreement. After the termination of this Agreement,
(i) TASER shall have unrestricted and unlimited ownership rights in the
Protector Platform and Enhanced Protector Platform, except that any use by TASER
of the Software and Enhanced Software shall be limited to the business of the
TASER Protector Group Joint Venture.
Restrictions: TASER is permitted to use the Protector Platform only for the
purposes contemplated in this Agreement, including operating the Venture and the
law enforcement vertical marketplace.
2.04 Development of Protector Dashboard. RouteCloud agrees to develop the
Protector Dashboard for parental alerting having the minimum of the following
features: [*]
2.05 Development of Mobile Protector. RouteCloud agrees to develop the Mobile
Protector phone application having a minimum of the following features: [*]
2.06 Development of Driver Protector. RouteCloud agrees to develop the Driver
application having the following features: [*]
2.07 Optional development of Evidence-Mobile-Phone Application. RouteCloud
agrees to develop the Evidence Mobile phone application having the following
features in the event that TASER agrees: [*]
 

      *   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

          Joint Venture Agreement   Page 3 of 12   CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



2.08 RouteCloud Responsibilities. RouteCloud will be solely responsible for all
product development and administration for both the Protector Platform and, at
TASER’s option Evidence Mobile applications including:

  •   Platform Development

  •   Product/Project Management

  •   Solution Implementation

  •   Mobile Application Development

  •   Development Management

  •   Graphics and Design

  •   Mobile Device Quality and Assurance

  •   Quality and Assurance

  •   Level 2 Customer Support

  •   IT Operations/Monitoring

  •   Direct Marketing (SEO, SEM, Affiliate Marketing)

  •   End User Customer Support, Education and Training Materials

  •   Finance and Administration

  •   Venture Management

  •   Solution Deployment

  •   Billing System

  •   Billing Administration

TASER shall have the right to take over the above administration functions upon
a determination, reasonably and in good faith, that such functions can be
performed more efficiently and cost effectively by TASER than by RouteCloud. For
functions taken back into TASER under this sub-paragraph, TASER will be
reimbursed a reasonable, mutually agreed upon fee based on actual costs for the
work, to be deducted before royalties are calculated (i.e., before Contribution
Margin Calc). In the event that RouteCloud terminates this agreement or ceases
to perform the duties listed above, then TASER shall have the right to be
reimbursed their [*] are calculated for ongoing, maintenance and administrative
costs.
2.09 TASER Responsibilities. TASER will be responsible for Sales and Marketing,
End User Customer Support, and Billing Administration for Evidence Mobile and
will further be responsible for the following for both the Protector Platform
and Evidence Mobile applications:

  •   Product Strategy and Guidance

  •   Sales, Marketing, PR Oversight

  •   Legal Review and Approval

  •   Direct Sales to Retail

  •   Trademarks and Branding

  •   Patent Research and Support

          Joint Venture Agreement   Page 4 of 12   CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



ARTICLE III
3.01 Estimated Costs. Following are the estimated costs for the initial
development, sales, marketing and operations:

              Development Costs:        
•     
  Mobile Protector   $ [*]  
•     
  Driver Protector   $ [*]  
•     
  Protector Dashboard   $ [*]  
 
         
 
  Total     [*]   Sales, Marketing and Operations Costs:        
•     
  IT Operations   $ [*]  
•     
  Hosting & Bandwidth   $ [*]  
•     
  Customer Service   $ [*]  
•     
  Sales Expenses   $ [*]  
•     
  PR & Marketing   $ [*]  
•     
  Rent   $ [*]  
 
         
 
  Total   $ [*]  

*   $ [*] of the above funding will be repaid to TASER per the terms of
Section 4.03(b).
The Parties agree to work in good faith to find the lowest cost solution for
operating these functions.
3.02 Optional Projects. Following are the estimated costs and development for
optional projects to be commenced at TASER’s option:

             
•     
  APB Application   $ [*]  
•     
  SMS, MMS, Community Gateway   $ [*]  
•     
  Evidence Mobile Phone   $ [*]  
•     
  Additional Protector products and services   $ [*]  

3.03 Development Funding. TASER and RouteCloud agree to cause funding to be
provided for initial product development, sales, marketing and operations for
both the Protector Mobile and Evidence Mobile applications as follows:

  •   Total TASER funding:

  •   $1,725,000 with Driver Protector, Mobile Protector and Protector Dashboard
developed concurrently.

  •   Payment includes $[*] to start up IT Operations, Marketing, Sales,
Finance, as well as rent and bandwidth

  •   The parties acknowledge that TASER funded $150,000 to RouteCloud upon
execution of that Letter of Understanding between the parties dated October 4,
2009.

 

      *   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

          Joint Venture Agreement   Page 5 of 12   CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



  •   The parties acknowledge that TASER funded and additional $150,000,
bringing the total funding by TASER to $300,000.

  •   RouteCloud will cause $[*] to be contributed contemporaneously and pro-
rata with TASER’s payment of the $1,425,000 investment remaining after the
initial $150,000 contribution. Additionally, RouteCloud will cause up to an
additional $[*] to be contributed to RouteCloud if additional funding is needed
beyond the $[*] and $1,725,000 from TASER.

  •   The parties acknowledge that RouteCloud has contributed $[*] of the $[*]
to date.

  •   TASER agrees to fund an additional $[*] upon execution of this Agreement

  •   TASER shall fund the balance of $[*] upon achievement of the following
milestones: [*]

  •   RouteCloud agrees to fund any reasonably necessary development and
operations expenses to launch the products, other than those caused by TASER’s
delay or non-performance or agreed to scope increase, in excess of TASER’s
investment of $[*].

  •   In the event of any mutually-agreed increases in Sales & Marketing budget,
the parties will work in good faith to determine sources of necessary funding.

3.04 Additional TASER Funding. In the event that RouteCloud is unable to fund
any Additional Product Launch Costs under Section 3.03, TASER will be entitled,
but not obligated, to contribute such amounts as may be reasonably necessary to
fund the unfunded portion of the Additional product Launch Costs, such
contributions to be recovered under Section 4.03 (b).
ARTICLE IV
4.01 Royalties Definition. Royalties are defined as gross proceeds from the
sale, license, subscription, or other disposition of Joint Venture Products,
less prompt payment discounts and other trade discounts, transportation charges,
insurance charges, returns, taxes (not including income taxes) and allowances.
TASER International shall have sole right to determine revenue handling and
recognition (i.e. whether revenues are billed through TASER International,
through the Venture, or through RouteCloud).
4.02 Contribution Margin Definition. Contribution Margin is defined as Revenue
less actual variable expenses for: [*]
4.03 Royalties Split.
(a) The Parties agree to split Royalties from the sale of Joint Venture Products
as follows: [*]

  •   On Protector Platform, except for Evidence Mobile — TASER and RouteCloud
will split Contribution Margin [*]

  •   On Evidence Mobile — TASER and RouteCloud will split Contribution Margin
[*]% to TASER/[*]% to RouteCloud

 

      *   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.   *   Confidential information on this page has
been omitted and filed separately with the Securities and Exchange Commission
pursuant to a Confidential Treatment Request.

          Joint Venture Agreement   Page 6 of 12   CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



  (b)   The foregoing notwithstanding, in the event TASER contributes any
amounts to fund Additional Product Launch Expenses under Section 3.04, until
such time as the amount so contributed has been recovered in full, Royalties
from the sale of Protector Platform and Evidence Mobile applications will be
split as follows:

  •   [*] of Contribution Margin — to TASER

  •   Balance of Contribution Margin:

  •   On Protector Mobile, except for Evidence Mobile — TASER and RouteCloud
will split Contribution Margin [*]

  •   On Evidence Mobile — TASER and RouteCloud will split Contribution Margin
[*]% to TASER/[*]% to RouteCloud

  (c)   Except as set forth above, RouteCloud and TASER will cover their payroll
expenses out of their respective shares of royalty stream. The foregoing
notwithstanding, the Parties will mutually agree in good faith to any
payment-in-kind or other cost/royalty balancing mechanisms in order to effect
the spirit of this Agreement. Such payment-in-kind would be recovered under
Section 4.03 (b).

4.04 Warrants. In consideration of TASER’s investment as stated above,
RouteCloud agrees to issue to TASER warrants to purchase non-voting membership
interests constituting 20% of Route Cloud’s issued and outstanding equity
interests for $1,000,000 (the ‘Warrants”). The Warrants shall terminate one year
after the first Protector Product Launch unless exercised prior to termination
by TASER. TASER will be entitled to one board seat on RouteCloud’s Board of
Directors upon exercise of the Warrants. In the event RouteCloud receives a bona
fide offer for additional funding totaling more than $1 million at a valuation
greater than $5 million, TASER will have 30 days from notice of such offer to
exercise the Warrants. Upon exercise of the Warrants, TASER shall have an
anti-dilution right to purchase its pro rata share (up to 20% or any part
thereof) of new equity securities offered by RouteCloud within 24 months after
exercise, subject to certain standard exclusions (e.g. bona fide arm’s length
equipment and lease financing, which may include warrants).
ARTICLE V
5.01 Launch Delays. In the event that RouteCloud misses a mutually agreed-upon
launch date for reasons reasonably in its control, the following penalties shall
apply:

  •   ProtectorMobile Launch delayed more than 90 days: TASER shall be entitled
to receive [*]. Such payment shall be deducted from the contribution margin
prior to sharing contribution margins as contemplated herein.

  •   Driver Protector Launch delayed more than 90 days: TASER Shall be entitled
to receive [*]. Such payment shall be deducted from the contribution margin
prior to sharing contribution margins as contemplated herein.

 

      *   Confidential information on this page has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a
Confidential Treatment Request.

          Joint Venture Agreement   Page 7 of 12   CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



ARTICLE VI
Representations and Warranties. RouteCloud make representations and warranties
to and for the benefit of TASER, and TASER makes representations and warranties
to and for the benefit of RouteCloud, WDK, and Kennedy, as follows:
6.01 No Conflict. RouteCloud, WDK, and Kennedy represent and warrant that they
are under no obligation or restriction that would in any way interfere or
conflict with the work to be performed by them under this Agreement. RouteCloud
represents and warrant that the Protector Platform intellectual property does
not infringe any third party intellectual property rights.
6.02 Conformity, Performance, and Compliance. RouteCloud represents and warrant
that (1) all development shall be performed in a workmanlike manner and with
professional diligence and skill; (2) all development will conform to the
specifications, features and functions set forth in this Agreement; and
(3) RouteCloud will perform all work called for by this Agreement in compliance
with applicable laws. RouteCloud will promptly repair any development function
or feature that does not meet this warranty if the defect affects the usability
of the applications. This warranty shall extend for the life of this Agreement.
This warranty does not cover changes that do not result from any error on the
part of RouteCloud.
6.03 TASER represents to RouteCloud and unconditionally guarantees that any
elements of text, graphics, photos, designs, trademarks, or other artwork
furnished to RouteCloud inclusion in RouteCloud’s website and/or marketing
materials for Protector Platform and at TASER’s option Evidence Mobile are owned
by TASER, or that TASER has permission from the rightful owner to use each of
these elements, and will hold harmless, protect, and defend RouteCloud and its
subcontractors from any claim or suit arising from the use of such elements
furnished by TASER.
6.04 RouteCloud represent to TASER and unconditionally guarantee that any
elements of text, graphics, photos, designs, trademarks, or other artwork
furnished by RouteCloud inclusion in RouteCloud’s website and/or marketing
materials for Protector Platform and at TASER’s option Evidence Mobile are owned
by RouteCloud, or that RouteCloud has permission from the rightful owner to use
each of these elements, and will hold harmless, protect, and defend TASER and
its subcontractors from any claim or suit arising from the use of such elements
furnished by RouteCloud
6.05 From time to time governments enact laws and levy taxes and tariffs
affecting mobile phone communications. TASER and RouteCloud agree that they are
jointly responsible for complying with such laws, taxes, and tariffs, for the
Protector Platform and at TASER’s option Evidence Mobile products.

          Joint Venture Agreement   Page 8 of 12   CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



ARTICLE VII
7.01 Disclaimer of Warranties. ROUTECLOUD, WDK, AND KENNEDY DO NOT WARRANT THAT
THE FEATURES AND FUNCTIONS CONTAINED IN THE PROTECTOR MOBILE AND EVIDENCE MOBILE
PRODUCTS WILL MEET THE TASER’S REQUIREMENTS OR THAT THE OPERATION OF THE
PROTECTOR MOBILE AND EVIDENCE MOBILE PRODUCTS WILL BE UNINTERRUPTED OR
ERROR-FREE. EXCEPT AS OTHERWISE SPECIFIED IN THIS AGREEMENT, ROUTECLOUD PROVIDE
ITS SERVICES “AS IS” AND WITHOUT WARRANTY OF ANY KIND. THE PARTIES AGREE THAT
(A) THE LIMITED WARRANTIES SET FORTH IN THIS SECTION ARE THE SOLE AND EXCLUSIVE
WARRANTIES PROVIDED BY EACH PARTY, AND (B) EACH PARTY DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, RELATING TO
THIS AGREEMENT, PERFORMANCE OR INABILITY TO PERFORM UNDER THIS AGREEMENT, THE
CONTENT, AND EACH PARTY’S COMPUTING AND DISTRIBUTION SYSTEM.
7.02 Limitation of Liability. IN NO EVENT SHALL ANY PARTY BE LIABLE TO ANOTHER
FOR ANY INDIRECT, SPECIAL, EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
IMPLIED WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE OF PERFORMANCE, LOST
PROFITS, WHETHER OR NOT FORESEEABLE OR ALLEGED TO BE BASED ON BREACH OF
WARRANTY, CONTRACT, NEGLIGENCE OR STRICT LIABILITY, ARISING UNDER THIS
AGREEMENT, OR ANY PERFORMANCE UNDER THIS AGREEMENT, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY PROVIDED HEREIN. THE MAXIMUM REMEDY
AVAILABLE TO ANY PARTY IS ANY AMOUNT PAID HEREUNDER BY THE OTHER PARTY AGAINST
WHICH A CLAIM IS ASSERTED. ROUTECLOUD, WDK, AND KENNEDY MAKE NO WARRANTY OF ANY
KIND, WHETHER EXPRESS OR IMPLIED, WITH REGARD TO ANY THIRD PARTY PRODUCTS, THIRD
PARTY CONTENT OR ANY SOFTWARE, EQUIPMENT, OR HARDWARE OBTAINED FROM THIRD
PARTIES.
ARTICLE VIII
8.01 Expenses. Each of the parties shall bear its own expenses relating to this
Agreement and the Joint Venture, including any legal, accounting and advisory
fees. Neither RouteCloud nor TASER has utilized any brokers in this transaction
and no broker fees are due any entity or person. Neither party shall bear any
liability for fees and expenses of the other company, its stockholders,
employees or affiliates in the event a Closing does not occur.
ARTICLE IX
9.01 Confidentiality. The parties agree to hold each other’s Confidential
Information in strict confidence. “Confidential Information” shall include, but
is not limited to, written or oral contracts, trade secrets, know-how, business
methods, business policies, memoranda, reports, records, computer retained
information, notes, or financial information. Confidential Information shall not
include any information which: (i) is or becomes generally known to the public
by any means other than a breach of the obligations of the receiving party;
(ii) was previously known to the receiving party or rightly received by the
receiving party from a third party; (iii) is independently developed by the
receiving party; or (iv) is subject to disclosure under court order or other
lawful process.

          Joint Venture Agreement   Page 9 of 12   CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



9.02 Non-disclosure and Non-use. Each party receiving Confidential Information
shall treat such information as strictly confidential, and shall use the same
care to prevent disclosure of such information as such party uses with respect
to its own confidential and proprietary information, which shall not be less
than the care a reasonable person would use under similar circumstances. In any
event, each party receiving Confidential Information shall (a) disclose such
Confidential Information to (i) only those authorized employees of such party
whose duties justify their need to know such information and who have been
clearly informed of their obligation to maintain the confidential and/or
proprietary status of such Confidential Information; and (ii) only those third
parties required for the performance of the receiving party’s obligations under
this Agreement pursuant to a written confidentiality agreement at least as
extensive as the confidentiality provisions of this Agreement; and (b) use such
Confidential Information only for the purposes set forth in this Agreement.
9.03 Certain Exceptions. The receiving party may disclose Confidential
Information of the disclosing party to the extent such disclosure is required by
law, court order or order of a governmental agency with jurisdiction; provided
that the receiving party notifies the disclosing party prior to such disclosure
and gives the disclosing party a reasonable opportunity to seek a protective
order or to contest such requirement.
9.04 Terms of This Agreement. Notwithstanding anything to the contrary in this
Agreement, neither party shall disclose the terms of this Agreement to any third
party without the express prior written consent of the other party; provided
however that either party may disclose the terms of this Agreement to its
attorneys and accountants or as otherwise may be required by law.
Notwithstanding termination or expiration of this Agreement, the parties
acknowledge and agree that their obligations of confidentiality with respect to
Confidential Information shall continue in effect for a total period of three
(3) years from the termination of this Agreement.
9.05 Non-Competition Covenant. Each of the Parties is, and will be, engaged in
other businesses and projects, and may continue to do so, subject to the
following provisions of this Section 9.05. TASER will be the exclusive provider
of RouteCloud technology to the Law Enforcement industry. In addition, TASER
will be the exclusive provider of the Protector Platform and Evidence Mobile
products or applications having similar features and functions that would be
reasonably considered competitive to the Venture. RouteCloud agrees that, during
the term of the Definitive Agreement and for the ten-year period following the
termination of the Definitive Agreement or as long as TASER is in such business,
whichever is shorter, unless such termination occurs by virtue of the breach or
non-performance of TASER, they will not compete with the business of Protector
Platform and Evidence Mobile phone applications and any other Joint Venture
Products. RouteCloud will also work in good faith to acquire standard
non-competes and non—disclosures from its key employees. Any other provision
hereof notwithstanding, TASER understands that upon completion of the initial
development contemplated by this Agreement, RouteCloud may develop one or more
similar, but non-competing products for itself or jointly with other companies.
Provided that those projects do not directly interfere or conflict with
RouteCloud’s obligations under this Agreement, those projects shall not
constitute a violation of this Section 9.05.

          Joint Venture Agreement   Page 10 of 12   CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



ARTICLE X
10.01 Survival. Sections 2.02 and 2.03 (Ownership/License of Intellectual
Property), Article VI (Representations and Warranties), Article IX
(Confidentiality, etc), Section 10 (Non-Competition Covenant) and this
Section 9.05 (Survival) and Article IV (Royalties) shall survive the termination
or expiration of this Agreement.
10.02 Force Majeure. No party will be liable for, or will be considered to be in
breach of or default under this Agreement on account of, any delay or failure to
perform as required by this Agreement as a result of any causes or conditions
that are beyond such party’s reasonable control and that such party is unable to
overcome through the exercise of commercially reasonable diligence. If any force
majeure event occurs, the affected party(ies) will give prompt written notice to
the other party(ies) and will use commercially reasonable efforts to minimize
the impact of the event.
10.03 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona, USA applicable to contracts
made and to be performed wholly therein.
10.04 Counterparts. This Agreement may be executed in any number of
counterparts, and each counterpart shall be deemed an original, but all such
counterparts together shall constitute but one agreement.
10.05 Severability. If any provision of this agreement shall be unlawful, void,
or for any reason unenforceable, then that provision shall be deemed severable
from this agreement and shall not affect the validity and enforceability of any
remaining provisions.

          Joint Venture Agreement   Page 11 of 12   CONFIDENTIAL

 

 



--------------------------------------------------------------------------------



 



          SIGNED:    
 
        TASER International, Inc.    
 
       
By:
  /s/ Tom Smith    
 
 
 
Tom Smith, Chairman    
 
        WDK Enterprises, LLC    
 
       
BY:
  /s/ Dan Kennedy    
 
 
 
Dan Kennedy, Member    
 
        RouteCloud LLC    
 
       
By:
  /s/ Dan Kennedy    
 
 
 
Dan Kennedy, Manager    
 
       
 
  /s/ Dan Kennedy    
 
 
 
Dan Kennedy, personally    

          Joint Venture Agreement   Page 12 of 12   CONFIDENTIAL

 

 